Opinión concurrente del
Juez Asociado Señor Díaz Cruz
en la cual concurren el Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Dávila, Martín, Irizarry Yunqué y Negrón García.
San Juan, Puerto Rico, a 6 de noviembre de 1975 .
Concurro con la opinión circulada pero deseo destacar un fundamento legal para sostener la jurisdicción del Tribunal Superior de Puerto Rico sobre la persona del demandado Dr. Zequeira con más relieve que el elaborado en orden a la Regla 4.7 de Procedimiento Civil; cuál es el princi-*361pió, en divorcio y sus acciones derivadas de alimentos y cus-todia, de que la corte que originalmente adquirió jurisdicción sobre las partes la retiene para ulteriores providencias, sin que para ello sea necesaria la residencia continua dentro de su territorio o demarcación.
Es de la esencia de la función judicial que un tribunal tenga el poder de hacer respetar sus órdenes y sentencias. Una vez que un estado obtiene jurisdicción sobre una parte en el pleito, la misma continúa a través de todos los procedi-mientos que arranquen de la causa de acción original. Se dará a la parte notificación y razonable oportunidad de ser oída en cada paso del procedimiento. Aún faltando una base jurisdiccional continua la jurisdicción, una vez establecida, sigue vinculando al demandado al menos en cuanto a pro-cedimientos derivados de la causa de acción original reserván-dose a la corte jurisdicción para modificar una pensión ali-menticia u orden de custodia sin importar el tiempo trans-currido desde que se dictó hasta que se pidió la modifica-ción. (1) American Law Institute, Restatement, Conflict of Laws, 2d Yol. 1, sec. 26, págs. 114-15, Ed. 1971; Cheatham, Griswold, Reese & Rosenberg, Conflict of Laws, pág. 176, Quinta Edición (1964); Leflar, Conflict of Laws, Sec. 82, pág. 52, Ed. 1959. .
El médico demandado ha sido un litigante regular y hasta asiduo ante el Tribunal Superior de Puerto Rico que decretó su divorcio en 1969 y al que ha vuelto a comparecer en diversos incidentes de alimentos y custodia de hijos y en solicitud de remedio en cinco ocasiones adicionales que se extienden desde el 12 de julio de 1972 hasta el 24 de mayo de 1973, optando por impugnar la jurisdicción en noviembre de 1973 como recurso final opuesto a la prevención de desacato, para evadir el castigo de su contumaz incumpli-*362miento con las órdenes sobre alimentos. Tan reciente es el vínculo de este demandado con Puerto Rico que denegada su objeción a la jurisdicción y aumentada la pensión el 27 de marzo de 1974, recurrió en abril siguiente a este Tribunal Supremo que denegó certiorari en mayo de 1974.
El Tribunal Superior de Puerto Rico conserva y mantiene la jurisdicción sobre el Dr. Zequeira desde que adjudicó su divorcio en el año 1969 por sumisión expresa y reiterada de dicho demandado. La Regla 4.3, por tanto, es el más directo medio procesal para traerlo al foro. Ningún sistema de en-juiciamiento puede tolerar que una persona que por años ha venido litigando en un foro que no es el de su residencia, una causa de acción y sus incidentes derivados, al recibir una decisión adversa pueda oponer su domicilio como escudo. La demanda en cobro de alimentos vencidos e impagados es un episodio más en la extendida litigación que hemos relacionado, por lo que todo cuanto exige el debido proceso es que se le notifique la reclamación para cuyo caso provee la Regla 4.3 de Procedimiento Civil:
“. . . En el caso de demandados ausentes de Puerto Rico, el emplazamiento podrá ser diligenciado por un alguacil de la jurisdicción donde se haga la entrega o por un abogado admitido a la práctica de la profesión en dicha jurisdicción o en Puerto Rico, o por una persona designada por el tribunal para ese pro-pósito.”
Fue propia y correcta la actuación de la demandante valiéndose de dicho método de notificación personal, el más eficaz y confiable para emplazar; a pesar de que utilizó también la alternativa de emplazamiento sustituto dispuesta en la Regla 4.7.

A la pág. 115 de Restatement, Conflict of Laws, 2d, citado, el ejemplo #1 presenta el caso con hechos iguales al de autos, con la excep-ción de que en aquél habían transcurrido 20 años del divorcio.